Title: To Thomas Jefferson from John Vaughan, 25 June 1803
From: Vaughan, John
To: Jefferson, Thomas


          
            Dear Sir
                     
            Philad: June 25. 1803
          
          I enclose you a letter from the Dutch Commercial Resident Heinekin—The Commn. alluded to is a letter of 21. Oct. 1802 to the Socy. accompanying three Numbers of the Flora Batava, (we have now 6) executing by the order of the Batavn. Govt.—also by a list of which I have the pleasure of Enclosing a Copy, of plants, the Bat. Govt. desire to be procured under the direction of our Socy.—as those forwarded from Batram by Mr Heinekin had not Succeeded—They offer in return to procure any of the plants to be found in Holland—
          The names in the list are taken Chiefly from Lin: Systema Vegetabilium Ed. XV, Millers Gards. Dicty. Ayton, Hortus Kewensis—Michaux chênes D’amerique—Acy. of Boston Tr: 1 Vol. Cutler—They desire to be added any other Seeds or Plants which promise to be useful & suited to their Country & public use—requests them to be sent in the fall or Winter—Mention that many are from Virginia
          For their plants which they can procure—they refer to D Gorter & S. J van Geuns—our Socy do not meet for 3 Weeks when the papers &c will be laid before them.—I hope that immediate attention will be paid to their request—
          With 20 Vol Trans. of the Socy. of Arts Manuf & Commerce we recd a few copies of the Premiums also Rules & orders of the Socy of London—I enclose a copy of each—I also enclose a Copy of the proceedings of the Connecticut Agricultural Society of which I made mention in a late letter—of which I take the liberty of requesting your acceptance—Should either of the above suggest any Ideas useful to our Country—no person has so much in his power to give them a useful Currency
          I remain with the greatest respect Your obt Sert & friend
          
            Jn Vaughan
          
          
            PS.
             Excuse the Liberty I take of enclosing a line for Capt Lewis as I do not know his adress—
          
        